 

Exhibit 10.2

Gordmans Stores, Inc.

12100 West Center Road

Omaha, NE 68114-3998

October 8, 2010

Stewart M. Kasen

Dear Stewart:

On behalf of Gordmans Stores, Inc. (the “Company”), I am pleased to invite you
to become a member of the Company’s Board of Directors (the “Board”) and a
member of the Audit Committee of the Board. You will be designated as a Class I
director. Your term of service on the Board will commence on November 1, 2010
and expire at the annual meeting of stockholders in 2011.

As a member of the Board, you will receive annual compensation of $50,000. You
will be reimbursed for all reasonable out-of-pocket expenses incurred by you in
connection with your service to the Company. In addition, you will be covered by
the Company’s D&O insurance.

Our expectation is that the Board will meet at least quarterly. The Audit
Committee will also meet on a schedule to be determined. It is our expectation
that you will participate in those meetings in person to the extent possible. We
also ask that you make yourself available to participate in various telephonic
meetings from time to time.

Your service on the Board will be in accordance with, and subject to, the
Company’s Amended and Restated Certificate of Incorporation and Amended and
Restated Bylaws, as the same may be further amended from time to time. In
accepting this offer, you are representing to us that you do not know of any
conflict that would restrict you from becoming a director of the Company.

To accept this offer, please sign below and return the fully executed letter to
us. You should keep one copy of this letter for your records. This letter sets
forth the terms of your service with the Company and supersedes any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by a duly authorized
representative of the Company and by you.



--------------------------------------------------------------------------------

 

Stewart M. Kasen

October 8, 2010

Page 2 of 2

 

We look forward to working with you. If you have any questions, please call me
at 561-948-7510.

 

Sincerely Gordmans Stores, Inc.

/s/ Thomas V. Taylor

Thomas V. Taylor Chairman of the Board

ACCEPTED AND AGREED:

I hereby accept, and consent to be designated as a director of Gordmans Stores,
Inc., and agree to so serve.

 

/s/ Stewart M. Kasen

Stewart M. Kasen

Stewart M. Kasen

Print Name

October 29, 2010

Date